 

EXHIBIT 10.1




This Purchase Agreement (the “Agreement”) is entered into as of August 10, 2010







BETWEEN:

Digital Kiosk Technologies Sdn Bhd (the "Seller"), a company incorporated in
Malaysia and having its place of business at No. 3, Jalan SS2/29, 47300 Petaling
Jaya, Selangor Darul Ehsan.







AND:

Info-Accent Sdn Bhd (the "Purchaser"), a company incorporated in Malaysia and
having its place of business at 1-5 Block A, Jaya One, 72A Jalan Universiti,
46200 Petaling Jaya, Selangor Darul Ehsan.







WHEREAS, Seller has developed a Vendor Management Inventory Software.




WHEREAS, Seller wishes to sell to Purchaser and Purchaser wishes to purchase the
Vendor Management Inventory software and supporting peripherals (the “Purchased
Asset”) in accordance with the terms, conditions and agreements hereinafter
contained.




NOW THEREFORE, in consideration of the mutual covenants, agreements,
representation and warranties contained in this Agreement, the parties agree as
follows:







Article 1

PURCHASE AND SALE OF ASSETS




1.1

Sale and Transfer of Assets.  Upon and subject to the terms and conditions set
forth in this Agreement, Seller agrees to sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser agrees to purchase and acquire from Seller,
free and clear of any encumbrances, all of Seller’s right, title and interest in
and to the Purchased Asset at the Closing in consideration for the payment by
Purchaser of the Purchase Price as specified below in Section 1.3.




1.2

Documentation.  Seller shall promptly provide Purchaser with all relevant
technical documentation available to Seller regarding the Purchased Asset
including, but not limited to, documentation that is necessary to operate the
Purchased Asset.




1.3

Purchase Price.  Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, in consideration of the aforesaid sale,
transfer and delivery of the Purchased Asset, Purchaser will pay or cause to be
paid a purchase price consisting of two hundred ninety five thousand (295,000)
shares of its parent company, Global MobileTech, Inc’s common stock, par value
$0.001 per share (the “Common Stock”) in lieu of $206,500 cash consideration.







Article 2

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows and acknowledges that the
Purchaser is relying on such representations and warranties in connection with
its purchase of the Purchased Asset.








--------------------------------------------------------------------------------




2.1

Due Incorporation.  Seller is a corporation duly organized, validly existing and
in good standing under the laws of Malaysia and has the requisite corporate
power to own its properties and to enter into this Agreement and to perform its
obligations hereunder.




2.2

Authority.  The execution of this Agreement has been duly authorized, executed
and delivered by Seller and constitutes legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with its terms.




Article 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER




Purchaser represents and warrants to Seller as and acknowledges that Seller is
relying on such representations and warranties in connection of the sale of the
Purchased Asset.




3.1

Due Incorporation.  Purchaser has been duly incorporated under the laws of
Malaysia and has the corporate power to own its properties and to carry on its
business as now being conducted.   




3.2

Authority.  The execution of this Agreement has been duly authorized, executed
and delivered by Purchaser and constitutes legal, valid and binding obligations
of Purchaser, enforceable against Purchaser in accordance with its terms.







Article 4

CLOSING




4.1

The Closing.  The closing (“Closing”) of the transaction contemplated by this
Agreement shall take place at the offices of Purchaser on August 12, 2010 (the
“Closing Date”).




4.2

Seller’s Obligations at Closing.  At the Closing, Seller shall deliver or cause
to be delivered to Purchaser:




4.2.1

Instruments transferring to Purchaser all right, title and interest in and to
Purchased Asset, or such other forms as Purchaser may reasonably request.




4.2.2

Such other items as may be reasonably necessary for the Closing to occur.




4.3

Purchaser’s Obligations at Closing.  Purchaser will deliver or cause to be
delivered the required consideration; and such other items as may be reasonably
necessary for the Closing to occur.




4.3.1

A stock certificate registered in the name of Seller representing the number of
shares of Common Stock to be issued to Seller.







Article 5

TECHNICAL SUPPORT, TRAINING AND INTEGRATION SERVICES




5.1

Seller shall promptly answer questions and provide remote assistance (via
telephone or email) to Purchaser in connection with the installation, operation,
maintenance and troubleshooting of the Purchased Asset.  Any personnel or other
on-site training requested by Purchaser shall be conducted at the Seller’s
business location.  Seller shall arrange to send its engineer to assist in the
installation and troubleshooting of the Purchased Asset up to a maximum of three
months.  Seller shall provide to the Purchaser such integration service as
Purchaser requests.  Seller hereby agrees to provide technical support, training
and integration services at no cost to Purchaser for a period of two (2) years
from the Closing Date.








2




--------------------------------------------------------------------------------

Article 6

GENERAL




6.1

Independent Contractor: This Agreement shall not constitute either party the
agent or legal representative of the other party for any purpose.




6.2

Entire Agreement: The parties agree that this Agreement constitutes a complete
and exclusive statement of the terms and conditions between them covering the
performance thereof and cannot be altered, amended or modified except in writing
executed by the parties to be bound thereby. This Agreement supersedes all prior
negotiations, agreements and communications, written or oral, between the
parties with respect to the subject matter hereof.




6.3

Headings: The headings in this Agreement are for convenience of reference only
and shall not affect the construction or interpretation hereof.




6.4

Invalidity: If any of the provision contained in this Agreement are found by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions
contained herein shall not be in any way affected or impaired thereby.




6.5

Further Assurances: Each of the parties hereto will cooperate with the other and
execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by the other party as necessary to carry-out, evidence and confirm the
intended purposes of this Agreement.




6.6

Successors and Assigns: All obligations set forth in this Agreement will bind
and inure to the benefit of the respective successors and permitted assigns of
the parties whether expressed or not. This Agreement and any rights pursuant
hereto shall not be assignable by the parties without the prior written consent
of the other party.




6.7

Notices: Any notice, report, demand, waiver, consent or other communication
given by a party under this Agreement shall be in writing and shall be deemed to
be duly given (i) when personally delivered, or (ii) upon delivery by courier
service which provides evidence of delivery or (iii) when 3 days have elapsed
after its transmittal by registered mail addressed to the party to whom directed
at the party’s address as it appears above or another address of which that
party has given notice.




6.8

Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of Malaysia.




6.9

Survival of Representations and Warranties.  All representations and warranties
contained in this Agreement will survive the Closing and remain in full force
and effect until the second anniversary of the Closing Date.







IN WITNESS WHEREOF, each party to this agreement has caused it to be executed on
the date indicated above.










DIGITAL KIOSK TECHNOLOGIES SDN BHD

INFO-ACCENT SDN BHD







/s/  Welket Meringgai                               

/s/  Chong Aik Fun                               

Name:

Welket Meringgai

Name:  Chong Aik Fun

Title:  Chief Operating Officer

Title:  Chief Executive Officer



 

3